ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_03_EN.txt.                                                                               482




           DISSENTING OPINION OF JUDGE RANJEVA

[Translation]

   Arbitral jurisdiction and judicial jurisdiction — The International Court of
Justice and its role as a catalyst for scientific development of international
law — Authority of jurisprudence — Solution of continuity and State succession
and continuity of the jurisdictional solution — Transposal of Mavrommatis
solution and reversal in case law — Consent to jurisdiction and status of the
Respondent — Non-fulfilment of conditions for filing Application — Difference
in treatment between Respondent and Applicant — Article 35 of the Statute :
right to institute contentious proceedings — Article 34 of the Statute : limitation
of access to States alone and definition of the legal status or position of States
in proceedings : Applicant or Respondent — Principle of sovereign equality of
parties to a dispute — No special treatment for Respondent — Consensual basis
of jurisdiction — Difference vis-à-vis system of statutorily conferred jurisdic-
tion — Jurisdiction ratione materiae — Argumentation strategies independent
of proceedings — Declaration of succession by FRY — Croatian objection to
claimed succession — Distinction between continuity of treaty obligations and
discontinuity of legal personality of SFRY/FRY — Effect of this distinction on
Article IX — Systemic links between 1948 Convention and United Nations sys-
tem — Legally established consent to jurisdiction by Serbia lacking — Histori-
cal circumstances of Mavrommatis case jurisprudence — Specifics of mecha-
nisms instituted by 1919 Peace Treaties — Law of resolving political crises.


   1. Rendering justice under the law in a judicial institution having uni-
versal jurisdiction is a particularly difficult exercise. The consistency of
justice over the course of time can bring surprises. An arbitral court, un-
constrained in its decisions, is responsible for its judgment only to the
parties which have consented to its jurisdiction. A court of law, on the
other hand, acts within the context of a concept of legal policy ; it has a
heritage to uphold embodied in its jurisprudence, which helps promote
legal certainty and the consistency of the law. As one of the principal
organs of the United Nations, the International Court of Justice enjoys
operational autonomy while sharing in the objectives of the Organiza-
tion, inter alia, through the practice of presenting an Annual Report on
the Court’s activities to the General Assembly. Moreover, the Court is
recognized as having a specific mission, and one which is willingly attrib-
uted to it : to be a catalyst for the scientific development of international
law. However, there are instances where, for scientific reasons or techni-
cal legal or judicial reasons, observers and commentators may note some
inconsistency vis-à-vis a previous decision without there actually having
been a reversal of any precedents. Reasons linked to various factors, par-
ticularly the conduct of the parties (subject-matter of claims, basic strat-
egy, argumentation strategy, etc.) in the corresponding proceedings, can

                                                                                74

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. RANJEVA)             483

lead to different solutions being devised. Such is the situation in the
present case concerning Application of the Convention on the Prevention
and Punishment of the Crime of Genocide (Croatia v. Serbia) vis-à-vis
the case concerning Application of the Convention on the Prevention and
Punishment of the Crime of Genocide (Bosnia and Herzegovina v. Serbia
and Montenegro) (Judgment, I.C.J. Reports 2007 (I), p. 43) : transpos-
ing the solution chosen in the case concerning Application of the Conven-
tion on the Prevention and Punishment of the Crime of Genocide (Bosnia
and Herzegovina v. Serbia and Montenegro) (ibid., hereinafter BHY) is
impossible from the legal standpoint because it challenges the whole
underlying logic of the basis of the jurisdiction of the International Court of
Justice : consent.

                                    * * *
   2. As far as the first preliminary objection relating to the Court’s juris-
diction to adjudicate Croatia’s claim is concerned, I regretfully cannot
accept the decision of the majority. I must emphasize, however, that this
does not mean that I believe that Serbia has any ground not to answer
for violations of the Convention on the Prevention and Punishment of
the Crime of Genocide under international law, in so far as such viola-
tions may be established. It is that the submission of the case to the Court
by Croatia was inappropriate.
   3. So far as the international legal status of Serbia in relation to the
Socialist Federal Republic of Yugoslavia (SFRY) is concerned, the Court
has adopted the solution of continuity in order to accept the continuity of
the Court’s solution in the BHY case. By basing itself upon the principle
of State succession in order to justify the continuity of the treaty obliga-
tion under the 1948 Convention, the Court has accepted the solution of
continuity, which means a break in the continuity of the legal personality
from the SFRY to Serbia. That choice, however, ignores the solution in
the BHY case, which, on the contrary, was based on the continuity of the
legal personality from the SFRY to Serbia. This contradiction prompted
the majority to rely, in error, on the jurisprudence of the Mavrommatis
case (Judgment No. 2, 1924, P.C.I.J., Series A, No. 2), and thus ignore
the golden rule that the jurisprudence of the Court is based on consent.
   4. The present Judgment will elicit a wide range of comments : it con-
stitutes a reversal of case law regarding conditions of access to the Court.
Thus, as the Judgment recalls, it is at the date when an application is filed
that the jurisdictional capacity of the Court is assessed ; at that critical
date, all the conditions necessary for the exercise of its jurisdiction must
be fulfilled in all respects. For the sake of the sound administration of
justice, the present Judgment, in referring to the jurisprudence of the
Mavrommatis case calls that firmly established rule into question. In
other words, failure to fulfil all the conditions of jurisdiction no longer
leads inevitably to the Court’s lack of jurisdiction. Such situations are not
unknown underforum prorogatum whereby a State accepts jurisdiction

                                                                            75

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. RANJEVA)              484

after an application has been submitted to the Court ; the absence of consent
constitutes a defect which can be overcome by potestative initiative,
that is to say, at the discretion of the respondent State. Considerations
concerning the sound administration of justice (explicit indication of con-
sent to jurisdiction by the party which had not initially indicated such consent
and procedural efficiency) explain why this open solution has been
upheld in forum prorogatum case law.

   5. However, in the present instance, the circumstances are entirely dif-
ferent, since what is missing is not the consent which can be confirmed in
a potestative manner, but the capacity itself of the State (that of Serbia in
this instance), not to access the Court as an applicant, but to be brought
before it as a respondent. On two occasions, the Court has refused to
grant the Federal Republic of Serbia and Montenegro (Yugoslavia) the
right to be a party to a dispute before the Court (see the cases concerning
Legality of Use of Force in 2004 (I.C.J. Reports 2004 (I, II, III),
pp. 279-1450) and the case concerning Application for Revision of the Judg-
ment of 11 July 1996 (I.C.J. Reports 2003, p. 7)). Its admission to the
United Nations did not have a retroactive effect ; it could not rectify its
sui generis status following the break-up of the Socialist Federal Repub-
lic of Yugoslavia (SFRY) and prior to its admission in 2000 as a new
State. In addition to judicial revisionism on the link between the status of
State party to the Statute of the International Court of Justice and mem-
bership of the United Nations, the present Judgment calls into question
the very conditions in which the Court exercises its jurisdiction.

   6. Although strictly speaking we cannot talk about res judicata, the
present Judgment favours the continuity of the jurisprudence of the
Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (Bosnia and Herzegovina v. Serbia and Montenegro)
case, which is supported by an extensive body of decisions on both pro-
cedural issues and the legal merits, in order to dismiss the solution
adopted in the Application for Revision of the Judgment of 11 July 1996,
Preliminary Objections case in 2003 and the Legality of Use of Force
cases in 2004. As a result, there is a lack of consistency and clarity in the
work of the Court and a misunderstanding of the nature of the jurisdic-
tional function within the United Nations system. I must therefore regret-
fully express my dissent from the decision of the majority in the present
case.
   7. As far as the facts and the conduct of the legal actors in the present
proceedings are concerned, the Judgment should have emphasized the
specific elements which differentiate the present case from the case con-
cerning the Application of the Convention on the Prevention and Punish-
ment of the Crime of Genocide (Bosnia and Herzegovina v. Serbia and
Montenegro). First, prior to its admission to the United Nations, the
Federal Republic of Yugoslavia claimed unequivocally its continuity
from the SFRY, whereas it now objects to the Court’s jurisdiction on the

                                                                             76

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. RANJEVA)           485

ground that its admission as a new State had no retroactive effect. Leav-
ing aside any ethical or moral considerations, where two separate cases
are concerned, is there any obligation in law for a State to be consistent
in or faithful to its arguments ? Second, unlike Application of the Conven-
tion on the Prevention and Punishment of the Crime of Genocide (Bosnia
and Herzegovina v. Yugoslavia) (Preliminary Objections, Judgment,
I.C.J. Reports 1996 (II), p. 595) (hereinafter the Bosnia case), the Court
could not overlook or set aside the protest by Croatia in 1994 whereby it
challenged the claims to continuity made by the Federal Republic of
Yugoslavia. Indeed, in a letter dated 16 February 1994 addressed to the
Secretary-General by its Permanent Representative, Croatia stated that
it :
    “strongly objects to the pretention of the Federal Republic of Yugo-
    slavia (Serbia and Montenegro) to continue the state, international,
    legal and political personality of the former Socialist Federal Repub-
    lic of Yugoslavia.
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       [I]f the Federal Republic of Yugoslavia . . . expressed its intention
    to be considered, in respect of its territory, a party, by virtue of suc-
    cession to the Socialist Federal Republic of Yugoslavia, to treaties of
    the predecessor State, with effect from 27 April, . . . as a new
    State, . . . the Republic of Croatia would fully respect that notifica-
    tion of succession.” (Doc. S/1994/198, 19 February 1994.)


In 1996, in the Bosnia case, the Federal Republic of Yugoslavia did not
raise as a preliminary objection the issue of the sui generis Member State
status that had been attributed to it. Lastly, does the link between its
status as a Member of the United Nations or as a State party to the Stat-
ute of the International Court of Justice and its access to the Court as a
respondent correspond to the pursuit of the sound administration of jus-
tice ?
   8. The Court’s decisions of 2003 and 2004 in the Legality of Use of
Force and Application for Revision of the Judgment of 11 July 1996 cases
constitute the expression of the most recent state of the law concerning the
relationship between the status of Member State of the United Nations
and access to the Court in the event of a dispute. They were not called
into question directly or indirectly by the latest judgment dating from
2007, when the final finding regarding the Court’s lack of jurisdiction was
supported unanimously by the Members of the Court ; but the difference
in their views, on the other hand, had to do with the area on which the
Court’s decision was made : a question more of appropriateness than of
legality. Unlike ad hoc arbitral courts, it is considered imperative for the
Court to abide by its own case law to assure certainty in legal relation-
ships between States. The issue in the present proceedings concerns the
distinction to be drawn between access as an applicant, which has been

                                                                          77

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. RANJEVA)             486

the subject of past decisions, and the bringing of a respondent before the
Court, on which no previous decisions have been rendered.
   9. The first aspect of this problem lies in the difference in treatment
which the present decision attributes to the Respondent vis-à-vis the
Applicant. A State may be brought before the Court, notwithstanding a
complete failure to fulfil the conditions for locus standi at the critical date
when the Application was filed. This difference in treatment affects the
principle of equality of the parties in regard to the rules of procedure and
the application of identical basic rules. As for the equality of the parties
in regard to the rules of procedure, they have the right to be judged in the
same conditions : that is to say, that they must fulfil the same conditions
of access to the Court (in this case, to be the Respondent) and must com-
ply with the same rules of procedure, irrespective of their status as appli-
cant or respondent. As far as equality in the application of identical basic
rules for the proceedings is concerned, the question is whether, under the
law respecting States before the International Court of Justice, the act of
refusing to be called as respondent following a unilateral application con-
stitutes an injustice.
   10. On closer examination, the difference in treatment between the
applicant and the respondent may lack any direct basis, inasmuch as it
concerns a general principle of procedural law. It is difficult not to link
the principle of the equality of rights and conditions of the applicant and
the respondent to the provisions of Article 34 of the Statute of the Court,
the terms of which must be considered in comparison with those of Arti-
cle 35. Article 34 stipulates, “Only States may be parties in cases before
the Court.” The provisions recalled in Articles 35 and 34 in the French
version of the Statute — which is the original text, as was noted in the
Judgment in the LaGrand case (“It might however be argued, having
regard to the fact that in 1920 the French text was the original version . . .”
(I.C.J. Reports 2001, p. 502, para. 100)) — make a distinction between
“La Cour est ouverte aux Etats parties au présent Statut” (“The Court
shall be open to the States parties to the present Statute”) (Article 35)
and “Seuls les Etats ont qualité pour se présenter devant la Cour” (“Only
States may be parties in cases before the Court”) (Article 34). The differ-
ence between the Court being open and the right to be a party lies in the
fact that the first provision concerns the authorization or faculty to bring
a case before the Court or to initiate contentious proceedings, whereas
the second concerns the condition or capacity in which a State may be
involved in contentious proceedings. Article 35 only addresses the issue
of the access of a State to the forum of the Court : that is its capacity to
bring a case and act within specific proceedings. A State which comes
before the Court as an applicant must establish that it has a right, vis-à-
vis the respondent, with respect to its claim. Article 34, for its part,
addresses two issues : first, limiting access to the Court to States and
excluding other rights holders under international law which are not
States and, second, by use of the word “qualité” the Statute considers the
capacity or function of the rights holder accessing the Court : that is, the

                                                                            78

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. RANJEVA)            487

legal condition of States in proceedings as applicant or respondent as the
case may be. The combined interpretation of these two points leads to
compliance with the principle of the sovereign equality of States and a
differentiation of their legal circumstances depending on the capacity in
which they appear in the case, as respondent or applicant, such being the
function that entitles them to take part in the proceedings. The inescap-
able consequences of this are, first, equality of standing in respect of
access and, second, exclusion of any specific, different treatment that
would place the respondent at a disadvantage.
   11. The lack of any specific provisions concerning the respondent,
which would be the counterpart of Article 35, can be explained by the
consensual nature of the basis of the Court’s jurisdiction. In a system of
statutorily conferred jurisdiction, justice must be conducted in such a
way that all potential litigants can find a court to resolve their dispute ;
the statutes and functioning of the court régime provide for the right to
justice to be exercised. The dispute is put before the court with jurisdic-
tion at the applicant’s initiative, thereby making it necessary for his
adversary to take part in proceedings ; the legal bonds between the two
parties cannot then be set within a contractual or consensual framework.
In other words, in the framework of legal relationships within which the
powers and obligations of the parties to the case are defined, one of the
parties is obliged to appear before the court without any requirement for
his prior consent.
   12. On the other hand, in a system based on consent to jurisdiction,
such as that established under Article 36 of the Statute, a State is entitled
to refuse to be brought before the International Court of Justice without
its consent. This principle accounts for the importance of objections
regarding jurisdiction and admissibility in the conduct of proceedings. As
far as the law of procedure on merits is concerned, this principle explains
the lack of provisions on abuse of process and frivolity. Similarly, this is
why there is no counterpart to Article 35 of the Statute concerning the
respondent. Once the same conditions as those required of the applicant
have been fulfilled, it is for the participants to establish consent to juris-
diction, in particular the consent of the respondent. In view of the impor-
tance of the respondent’s consent for the connection between the parties
in dispute to be established, Article 34 and, in particular, its first para-
graph are linked to the issue of jurisdiction ratione personae, an interpre-
tation which we can note is borne out by the travaux préparatoires of the
Advisory Committee of Jurists (see B. Schenk von Stauffenberg, Statut et
Règlement de la Cour permanente de Justice internationale : éléments
d’interprétation, Carl Heymanns Verlag, Berlin, 1934, pp. 217 et seq.).
   13. Despite these considerations, the Judgment has chosen to interpret
the silence of previous decisions in a very specific way : to safeguard and
justify the case law of the Judgment of the 2007 case against critics.
Indeed the Judgment engages in a justification of the 2007 case law in a
surreal context : defending the implausible from the real facts. As the
judges present at the time of the 1996 Judgment and still sitting in 2007

                                                                           79

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. RANJEVA)             488

stated in their joint opinion, nothing can be deduced from the silence of
the 1996 Judgment on capacity to appear before the Court. The unease is
further heightened when, for lack of objective arguments, the Judgment
turns as a last resort to an ipse dixit justifying the possibility for the
Court to refrain from furnishing any explanation on a point which can be
raised ex officio, even if that point calls into question the very foundation
of contentious proceedings before the Court since it is preliminary to
even the preliminary proceedings ! This was an irrelevant and, in any
event, inconclusive debate on the issue addressed in the course of the
present case.
   14. One must wonder if the Judgment in the present case has not
arrived at the same conclusions as the arbitral tribunals of the Interna-
tional Centre for Settlement of Investment Disputes (ICSID) in the
Southern Pacific Properties (Middle East) Limited v. Arab Republic of
Egypt (1985) and Asian Agricultural Products Limited (AAP) v. Sri
Lanka (1990) cases. The arbitral tribunals referred to the condition
linked to the consent of the two parties for putting the dispute before the
ICSID and interpreted their acceptance of ICSID dispute settlement
methods in broad terms. The arbitral tribunals did not have to be overly
strict because there was evidence of an incipient indication of consent ;
one cannot then talk of a simple logical legal conclusion.

   15. The consensual nature of the basis of jurisdiction means that juris-
diction must always be debated and established by means of a judicial
procedure. It cannot be solely “scientific”, that is, justified by logical con-
siderations. This is a precautionary principle. Jurisdiction must not be
established by attributing a greater meaning to the relevant elements of
fact and law than they possess.
   16. For these reasons, the Judgment is mistaken in the difference in
treatment it attributes to the conditions for a State to be a party before
the Court depending on whether that State is the applicant or the respon-
dent.

                                    * * *
   17. The jurisdiction ratione materiae raises the issue of the history of
the status of the Federal Republic of Yugoslavia vis-à-vis the United
Nations and the consequences thereof on the sui generis position of the
Federal Republic of Yugoslavia and on the status of Serbia with respect
to Article IX of the Genocide Convention. In the circumstances of the
present case, unlike the solution chosen in the Bosnia case, the Judg-
ment’s approach is open to criticism because it lacks a basis in order to
be credible.
   18. Quite properly, the Judgment has sought to ensure consistency by
transposing vertically the solution from the precedent of the Bosnia pro-
ceedings on the merits. However, by avoiding a careful examination of
the particular or specific aspects of the present case, the Judgment is

                                                                            80

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. RANJEVA)          489

lacking in rigour, given the axiom that each case is unique in facts and in
law.
   19. To one preliminary question the Judgment brings no answer. Can
a party which has been a respondent in previous proceedings submit new
arguments contrary to those it has put forward in the past ? Examination
of the present case reveals that the dispute concerns the same question of
law : violation of the Genocide Convention. It also relates to similar
facts : the after-effects of the break-up of the SFRY. As for what is at
issue in the case, the Applicant’s claims seek the same redress as those
submitted in the Bosnia case. The dispute following the break-up of the
SFRY fed upon itself. In the circumstances of the present case, a joinder
of the proceedings under the terms of Article 47 of the Rules of Court
might have been an option for the Court, since it is not inconceivable
even without the consent of the parties. When the Croatian Application
was filed the Bosnia case was still pending and the Court would not have
been obliged to deliver largely identical judgments, when the context in
this instance is complex. The distinct and independent approaches to the
cases concerning Application of the Convention on the Prevention and
Punishment of the Crime of Genocide (Bosnia and Herzegovina v. Serbia
and Montenegro) and Application of the Convention on the Prevention
and Punishment of the Crime of Genocide (Croatia v. Serbia), along with
the lack of a decision to join the proceedings, give the Parties to the sec-
ond case full control over their strategies of argumentation regarding
their own status. For its part, the Court can draw no advantage from the
decision in the case concerning Application of the Convention on the Pre-
vention and Punishment of the Crime of Genocide (Bosnia and Herze-
govina v. Serbia and Montenegro) in adjudicating the case concerning
Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (Croatia v. Serbia) as to the rights of the Parties
which can submit their own claims and support their own arguments of
fact and law. The Court must, in particular, provide substantive reasons
for its findings on the specific arguments advanced in the present case.

   20. Three acts punctuating the evolving understanding of the legal
status of Serbia from 1992 should have given rise to a more detailed
examination : first, the declaration of continuity made by the Federal
Republic of Yugoslavia ; second, the Croat objection in 1994 to the
continuity claimed by the Federal Republic of Yugoslavia ; and finally,
the admission of the Federal Republic of Yugoslavia to the United
Nations as a new Member State after the suspension of its participation
in the United Nations General Assembly. The combined effect of those
three acts has prompted the Court, since 1992, to talk of a sui generis
situation, more out of linguistic convenience than by reference to a pre-
established legal category. Consequently, there is reason to supplement
the Judgment’s analysis, even if it means arriving at different con-
clusions.
   21. The declaration of continuity made by the Federal Republic of

                                                                         81

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. RANJEVA)          490

Yugoslavia actually represents a notification of succession and falls within
the framework of the requirements of the Convention on Succession of
States in respect of Treaties ; it is binding upon it. This aspect is of no
interest in the present case. As for the Convention on the Prevention and
Punishment of the Crime of Genocide, the erga omnes nature of the obli-
gations which it lays down is acknowledged as the consequence of the
basis of those provisions in customary law.
   22. The crux of the problem concerns the scope of Croatia’s 1994
objection to the continuity claimed by the Federal Republic of Yugosla-
via on the fate of Article IX in the jurisdictional relationship between the
two Parties in dispute. The Court cannot regard these unilateral acts as
mere scraps of paper and must attribute legal consequences to them.

   23. In relations between Croatia and the Federal Republic of Yugo-
slavia the difficulty stems from the letter from the Permanent Representa-
tive of Croatia to the United Nations dated 16 February 1994. This
official document was mistakenly not taken into consideration in the
Judgment as a basis for the decision on the issue of State succession that
arose in the litigious relationship between the Parties. As stated in that
document,
    “if the Federal Republic of Yugoslavia (Serbia and Montenegro)
    expressed its intention to be considered, in respect of its territory, a
    party, by virtue of succession, to the Socialist Federal Republic of
    Yugoslavia, to treaties of the predecessor State, with effect from
    27 April 1992, the date on which the Federal Republic of Yugoslavia
    (Serbia and Montenegro), as a new State, assumed responsibility for
    its international relations, the Republic of Croatia would fully respect
    that notification of succession” (doc. S/1994/198 (1994)).

   24. The subject-matter of the letter was a protest against the declara-
tion of 27 April 1992 by the Federal Republic of Yugoslavia. It consti-
tuted an objection entering a reservation to the claim of continuity.
On closer analysis, various aspects must be emphasized : first, a rejection
of the continuity of the personality of the SFRY by the Federal Republic
of Yugoslavia ; next an acceptance of the continuity of the treaty
obligations ratione loci : that is the applicability to the territory of
the Federal Republic of Yugoslavia of treaty obligations for which a
succession had taken place ; and, lastly, a formal notice to the Federal
Republic of Yugoslavia to accept Croatia’s offer. The Croat letter
means that, having been informed of the declaration of succession of
April 1992, the Republic of Croatia considered that, with respect to
treaty ties between the Croats and the Serbs, the letter is binding upon
it vis-à-vis the Federal Republic of Yugoslavia within the terms which
Croatia established therein : a continuity of treaty obligations
combined with a clause of territorial applicability. However, any
notion of the continuity of the personality of the State is ruled out, par-

                                                                         82

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. RANJEVA)          491

ticularly as far as the organic and institutional dimensions vis-à-vis the
United Nations are concerned.
   25. It is in this specific and unqualified context that the issue of the
fate of the dispute settlement clause in Article IX lies. An initial conclu-
sion cannot be avoided : the declaration in question is binding upon its
author and lays down the legal framework of its relationship with Serbia
within the context of the present case. Furthermore, as the dispute set-
tlement clause is severable from the system of obligations of the Geno-
cide Convention, it must be addressed independently inasmuch as there is
reason to apply specific rules to the indication of consent to jurisdiction,
which must be established explicitly and not implicitly, that is, based on
logical conclusions. In the present case, a doubt about continuity is jus-
tified given, on the one hand, the systemic ties which the Judgment itself
recalls between the 1948 Convention and participation in the United
Nations system — irrespective of the continuity of the substantive ties of
obligation under multilateral treaties — and, on the other hand, the
organic link between the Court and the United Nations system. In view
of the distinction drawn by Croatia in its 1994 letter in response to the
1992 declaration by the Federal Republic of Yugoslavia, it is not dem-
onstrated that Croatia accepted the jurisdictional clause with respect to
the other Party or that it can be binding upon Croatia in the jurisdic-
tional context of the present case. This possibly surprising conclusion
must be drawn because of the consensual nature of the basis of jurisdic-
tion, since the International Court of Justice is not a court of statutorily
conferred jurisdiction, whose sphere of competence can be interpreted
broadly.
   26. For these reasons Article IX does not fall within the scope of suc-
cession in relations between Croatia and Serbia.

                                  * * *
   27. In the present case, the extension of the jurisprudence of the Mav-
rommatis case with respect to the Respondent is open to criticism since,
at the date when the Application was filed, the Respondent did not fulfil
the conditions required to appear before the Court. It is not unknown for
applications instituting proceedings to be validated after they have been
filed, as the Judgment rightly recalls : forum prorogatum, for example,
corresponds to just such a situation, serving as the underlying basis for
jurisdiction. This occurs when a State accepts the jurisdiction of the ICJ
after the case has been brought. The reasons for this practice were
explained by the Court in the case concerning Certain Questions of
Mutual Assistance in Criminal Matters (Djibouti v. France).
   28. In the present instance the problem lies in the fact that at the date
of filing of the Application, the Respondent did not fulfil the conditions
required of a State in order to appear before the Court. The Judgment, in
transposing the infans conceptus pro nato habetur principle in the sense
that the proceedings are regarded as having been instituted according to

                                                                         83

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. RANJEVA)          492

the rules providing that the applicant fulfilled all of the conditions
required, has held that for reasons relating to the sound administration
of justice the subsequent admission of Serbia to the United Nations vali-
dated the circumstances and conditions of the filing of the Application.
Evidently, for reasons of procedural economy and with a not very for-
malistic view of the law of international disputes, nothing is said to stand
in the way of the fulfilment of the conditions for submitting a case to the
Court being assessed at the date when all of those conditions have been
met. In the present instance, the admission of Serbia and Montenegro to
the United Nations in 2000 represented the solution. The important thing
was not to oblige the Applicant to file a new Application once again in
the same case, with the same subject-matter, the same claim, the same
reason and against the same State. However, the Court’s finding on the
first preliminary objection can be criticized, even if we were to assume
that the Court had jurisdiction. For this reason, the Judgment relies on
the jurisprudence of the Mavrommatis case.
   29. The content of the Mavrommatis principle has been abundantly
discussed in the Judgment. However, the conclusion at which that deci-
sion arrived cannot be accepted owing to the lack of a rigorous analysis
of the Mavrommatis ruling and the subsequent judgments referred to.
   30. An analysis should have been made of the passage quoted in para-
graph 82 rather than a simple recollection of the finding of the Permanent
Court of International Justice. The overall procedural economy is justi-
fied by a number of points which are put forward :
— the condition that was missing, which concerned the incomplete
  nature of the international obligation under Article 11 of the Man-
  date for Palestine : it had been established but had not at that point
  entered into force. On reading the Judgment, nothing suggests that
  that obligation might have been of an irreversible nature ;
— the discretionary or potestative nature of the Applicant’s initiative to
  submit its Application again ;
— insufficient grounds for dismissing the initial Application.
   31. An analysis of the jurisprudence of the Mavrommatis case prompts
the following comments. First, the case was brought before the Perma-
nent Court of International Justice by way of a special agreement. Such a
consensual means of submitting a case presumes a lack of absolute
defects of a kind that would call into question the choice of court made
by common agreement. Second, the corrective initiative lay within the
powers of the Applicant. This aspect was repeated in the subsequent deci-
sions mentioned in the present Judgment. Thus in the Certain German
Interests in Polish Upper Silesia case (Jurisdiction, Judgment No. 6,
1925, P.C.I.J., Series A, No. 6), the Judgment talks of unilateral action
on the part of the applicant Party. Lastly, the defect marring the regu-
larity of the submission of the case to the Court lay within the exclusive
responsibility of the party concerned, that is, the Applicant.
   32. A conclusion can be drawn : the conditions indicated by the Mav-

                                                                         84

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. RANJEVA)            493

rommatis Judgment do not exist in the present case. First, the question
does not concern the jurisdiction ratione personae of the Court, but an
issue preliminary to jurisdiction : the right or obligation to be able to be
brought before the Court as a respondent. This is a preliminary point of
law. Indeed, if the condition governing appearance before the Court is
not fulfilled, there is ultimately no dispute capable of judicial resolution.
Second, the defect noted when the Application was filed concerned the
status of the Respondent in the proceedings, a matter beyond the power
of the Applicant. Lastly, the initiative to fulfil the missing condition lies
outside the powers of the Applicant ; control over that which is prelimi-
nary to the preliminary issue of jurisdiction comes under a different order
of authority, one which is beyond both the Court and the parties. For
these reasons, transposing the principles of the jurisprudence in the Mav-
rommatis case constitutes an error of fact and of law.
   33. Finally, it is not without interest to recall the reasons of judicial
and jurisprudential policy underlying the Mavrommatis Judgment.
   34. Particular attention must be paid to the limitation of the obliga-
tion of declaration to the Applicant. It is on the basis of the travaux
préparatoires of 1920 and the jurisprudence of the S.S. “Wimbledon”
case (Judgments, 1923, P.C.I.J., Series A, No. 1) that we can envisage
the limitation of the provisions of the first paragraph to the Applicant,
without there being corresponding rules for the Respondent. How, in the
absence of a valid dispute settlement clause, can a State be brought
before the Court on the sole basis that the Applicant fulfils all the con-
ditions laid down by the Statute ? The interpretation of the provisions of
Article 35 in terms of limiting the conditions of access to applicant States
parties flows from the overall structure of the Versailles Peace Treaties.
The travaux préparatoires amply demonstrated that paragraphs 1 and 2
viewed as a whole were aimed specifically at the former Central Powers,
the defeated States, which could not, particularly in 1919-1920, seek to
claim equal rights with the victors. To restate the remarks made by Sir
Cecil Hurst and the commentary by von Stauffenberg, as well as the
travaux préparatoires of the Statute, within the general context of the
1919 Peace Treaties, two considerations must be emphasized. First, there
was greater likelihood of the defeated States (Germany and the other
Central Powers) appearing before the Court as respondents. Second,
within the context of those treaties, it was difficult to confer upon the
defeated States a right to claim equal rights with the victors ; so far as the
defeated States were concerned, it was not absurd to regard the Perma-
nent Court of International Justice as possessing something similar to
statutorily conferred jurisdiction within the system of the 1919 Peace
Treaties. In the context of the United Nations Charter, the fundamental
principle of the sovereign equality of States renders any departure from
such equality contrary to the principles of the new world order. One
might thus wonder if, from the perspective of a solution to a crisis falling
under Chapter VII of the Charter, Serbia has been treated as a defeated
State, comparable to Germany in 1919. The Court should have resolved

                                                                           85

        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. RANJEVA)            494

this question of law. These considerations explain the limits of a very nar-
row interpretation of Article 35 with a view to its general application.
  35. As far as the S.S. “Wimbledon” case is concerned, it will be
recalled that it was brought before the Permanent Court of International
Justice pursuant to Article 386 of the Treaty of Versailles. Germany,
which had yet to become a Member of the League of Nations at that
point, was the Respondent. A declaration was not considered necessary
for two reasons : (1) the special reservation in Article 35, paragraph 2,
specifically concerns the provisions of the Peace Treaty (see the drafting
history of the article) ; (2) the article only mentions applicant parties,
whereas Germany was the Respondent, a possibility which had not been
foreseen at Versailles.
  36. The link between the Versailles Peace Treaties of 1919 and the
mechanism established by the provisions of Articles 34 and 35 of the
Statute of the Permanent Court of International Justice, carried over in
the Statute of the present Court, reveals the political dimension of the
project : the judicial rights of defeated States are not treated on a basis of
equality with those of other States.

                                           (Signed) Raymond RANJEVA.




                                                                           86

